Citation Nr: 0520238	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  99-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to service connection for a left ear hearing 
loss.

3.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to October 
1979 and from October 1980 to April 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran has since moved and 
jurisdiction has been transferred to the St. Petersburg, 
Florida RO.

The Board in April 2004 remanded these issues for additional 
development.  The case has now been returned to the Board for 
adjudication.  

The issue of entitlement to service connection for bilateral 
hearing loss has been recharacterized as entitlement to 
service connection for right ear hearing loss and left ear 
hearing loss.  This has been done as the Board has granted 
service connection for right ear hearing loss in this 
decision.  

The veteran has raised the issue of entitlement to service 
connection for tinnitus in an August 2004 written statement.  
This issue is not currently developed for review by the 
Board.  As such it is referred to the RO for development.  

The issues of entitlement to service connection for left ear 
hearing loss and a sinus disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran was exposed to loud noise during service and 
developed right ear hearing loss manifested by a 40 decibel 
loss at 4,000 hertz.


CONCLUSION OF LAW

A right ear hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of 
the determinations to grant service connection for right ear 
hearing loss and to remand all other issues, the Board finds 
that there is no need to discuss VA's compliance with the 
requirements of the VCAA.


Background.  The veteran had service from April 1975 to 
October 1979, and from October 1980 to April 1996.  The 
service medical records reveal an extensive record of hearing 
conservation evaluations over the entire period of service 
beginning in 1974.  The veteran underwent annual hearing 
conservation training, and was educated and tested over the 
effects of hazardous noise issues and the use of earplugs.  

The service medical records contain the following 
audiological evaluations:

Feb. 
1974


HERTZ




500
1000
2000

4000
6000
RIGHT
0
0
0
N/A
5
-
LEFT
0
0
0
N/A
35
-
Dec. 
1976


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
0
5
25
10
LEFT
10
5
0
0
10
20
Dec. 
1978


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
0
5
25
10
LEFT
10
5
0
0
10
20
Aug. 
1981


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
5
0
25
10
LEFT
5
5
0
10
5
20
May 
1982


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
5
5
25
10
LEFT
0
5
0
10
5
25
May 
1983


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
5
0
25
5
LEFT
0
0
0
0
5
20
Sept. 
1985


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
0
5
25
20
LEFT
5
5
0
10
10
25
Sept. 
1986


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
0
5
30
10
LEFT
5
5
0
5
10
30
Nov. 
1986


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
15
5
30
15
LEFT
5
5
5
20
15
25
Nov. 
1987


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
10
0
0
35
10
LEFT
5
5
5
15
10
35







July 
1988


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
5
0
30
25
LEFT
5
0
0
5
0
20
July 
1989


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
5
0
35
30
LEFT
5
5
0
10
5
40
June 
1990


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
0
0
30
25
LEFT
0
0
0
10
5
30
Aug. 
1991


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
5
10
35
25
LEFT
0
0
0
5
10
40
Nov. 
1993


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
5
15
25
55
LEFT
5
5
5
10
10
40
Mar. 
1995


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
10
10
10
35
LEFT
5
10
10
15
10
35
June 
1995


HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
5
20
40
60
LEFT
0
0
0
15
10
45

The June 1995 retirement examination reflects a diagnosis of 
high frequency hearing loss, AU.

The service medical records also include an October 1988 
occupational health examination, which notes that in the fire 
protection specialist course, "Personnel are exposed to 
hazardous noise and JP-4 fuel."  It also noted that in the 
operation of a p-2 fire truck the noise exposure was 84 DBA 
and earplugs and earmuffs were required.

The veteran's initial claim for service connection for a 
hearing loss disorder was received in June 1996.

The veteran failed to report for an audiological examination 
in November 1996 although he had previously reported for a 
July 1996 comprehensive VA examination.  There are no other 
post service treatment records for any hearing disability.  
 
Criteria/Analysis.  Service connection may be established for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303.  VA regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With respect to hearing loss, for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran contends that he suffers from hearing loss as the 
result of his exposure to loud noise during military service 
as an Air Force fire protection training instructor.  The 
service medical records contain very extensive hearing 
conservation records extending over his entire period of 
service.  These include the June 1995 audiological evaluation 
prior to retirement, which revealed a 40 decibel hearing loss 
at 4000 HZ in the right ear. 

The record reflect that the veteran was exposed to noise as a 
result of being a fire protection instructor and that a right 
ear hearing loss was found when he was examined prior to 
retirement from service which meets the criteria for hearing 
loss disability for VA purposes.

The RO arranged for the veteran to be scheduled for a VA 
examination in November 1996.  However, he did not appear.  
However there is sufficient evidence in the service medical 
records to grant service connection for right ear hearing 
loss.  The service medical records clearly reveal that the 
veteran sustained some right ear hearing loss in service, 
which began to worsen approximately in 1986.  This reached 
the level to be considered a hearing loss disability by the 
time of the June 1995 retirement examination.  Accordingly, 
it is the judgment of the Board that service connection for a 
right ear hearing loss disorder is warranted.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

Left ear hearing loss.  The Board has granted service 
connection for a right ear hearing loss based on the evidence 
presented in the medical record.  A left ear hearing loss 
disability was not shown by the evidence of record.  The 
veteran has not had a VA audiology examination, nor is there 
any opinion as to the etiology of any current left ear 
hearing loss.  In a June 2003 letter the veteran requested a 
new audiological examination.  As the veteran has requested 
that a new examination be scheduled to evaluate his hearing 
disability, the Board is remanding the issue of service 
connection for left ear hearing loss for a VA examination.

Sinus disorder.   The service medical records contain 
numerous treatment records for sinus disorders, upper 
respiratory infections (URI), nasal, congestion, rhinorrhea, 
allergic rhinitis, and sinusitis.  These include:

?	June 1976 -- radiographic report noting bilateral 
maxillary sinusitis,
?	June 1976 -- rhinorrhea diagnosed as URI, 
?	July 1976 -- cold nasal congestion, 
?	June 1983 -- sneezing and congestion diagnosed as 
allergic rhinitis, 
?	September 1986 -- evaluated for inability to smell due 
to chemical exposure,
?	December 1986 -- nasal congestion, nose within normal 
limits, 
?	January 1988 -- mucus congestion, 
?	November 1991 -- nares patent, sinus nontender.

The veteran was afforded a VA examination in July 1996.  The 
examiner noted that there were no parasinus films available 
for review.  The only diagnosis was deviated septum.  

There does not appear to be any evidence that the veteran's 
service medical records were reviewed in this examination nor 
were parasinus films ordered by the examiner.  As such the 
Board has determined that an examination to determine the 
nature and etiology of the veteran's sinus disorder should be 
conducted prior to further Board action.  See 38 U.S.C.A. § 
5103A(c)(4).

Therefore, the Board finds that a remand is necessary for the 
veteran to be accorded a VA sinus examination.  Moreover, in 
order to make certain that all records are on file, while the 
case is undergoing other development, a determination should 
be made as to whether there has been recent medical care and 
whether there are any additional records that should be 
obtained.  

In view of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C., 
for the following development:

1.  The RO should ask the appellant to 
identify all health care providers that 
have treated him for his hearing loss and 
sinus problems from April 1996 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies.

2.  The veteran should be scheduled for 
an examination to determine the severity 
and etiology of any left ear hearing loss 
disability.  After reviewing the claims 
file and examining the veteran, the 
examiner should enter an opinion as to 
the most likely date of onset and 
etiology for any left ear hearing loss.  
Specifically, the examiner should offer 
an opinion as to whether any left ear 
hearing loss is as likely as not related 
to noise exposure during active military 
service, occupational noise exposure 
after service, advancing age, or some 
other cause.  If a determination cannot 
be made without resort to speculation, 
that matter should also be set forth in 
the claims folder.

3.  The veteran should be afforded 
examination by an appropriate specialist 
to obtain an opinion as to the 
probability that a current sinus disorder 
is related to his military service.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records and post-service 
medical records, and obtain a detailed 
medical history from the veteran.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that a current 
sinus disorder began during his periods 
of active service which ended in April 
1996, or was aggravated therein.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


